Title: To Benjamin Franklin from William Keating, 8 October 1778
From: Keating, William
To: Franklin, Benjamin


Worthy Sir
Dennant Castle October 8th 1778
Nothing but your distinguished Character for Remarkable Acts of Benevolence and Charity to the oppressed cou’d urge me to lay the following Sircumstances before you. I am a native of Virginia but Sarved my time in Willing & Morriss’s Imploy out of Philadelphia and Sailed from thence some Years afterwards, During which time I had the pleasure of Hearing your Name often Repated. I returned to Virginia to see my friends, where I Marryed, and Sailed Master of A Packett Between Norfolk and Wmsburgh, wch Some of my Papers and the Certificates (or permits) I have with me will Testefy. In March 1775 I sailed from thence Mate of Captain Murphy, and we were takeing Servants on Board in Dublin, but was oblidged to put them A Shore, and Our Ship was laid up. Ever since I have been Sailing from thence in hopes of Meeting A favourable oppertunity of Returning home, but my Intentions were allways Frustrated it being A place of no great Trade, and the Town of Norfolk getting Disstroyed. I was taken on board the Eliza bound for Jamaica, and I humbly beg you’ll take my Distressed Situation unto your Tender Consideration, and forward me in my Just design of getting to my Family, or on Board some American Vessell, as you are the only Santurary under God I have to Rely upon for my Inlargement, for which as in Duty Bound I will ever Pray Worthy Sir I am with due Respect Your most Obedient and very humble Servant to Command
William Keating

P.S. There is About Seven or Eight Americans here Who wou’d Gladly sarve their Country.
 
Addressed: Doctr. Franklin American Ambasador / At / Pariss
Endorsed: Wm Keating Prisoner Dennant Castle 8. 1778.
